Case 2:20-cv-01899-AB-AS Document 46 Filed 01/19/21 Page 1 of 3 Page ID #:269




  1     CENTER FOR DISABILITY ACCESS
        Chris Carson, Esq., SBN 280048
  2     Dennis Price, Esq., SBN 279082
        Elliott Montgomery, Esq., SBN 279451
  3     8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
  4     elliottm@potterhandy.com
        (858) 375-7385; (888) 422-5191 fax
  5
        Attorneys for Plaintiff
  6
        SAHELIAN LAW OFFICES
  7     Ara Sahelian, SBN 169257
        23046 Ave de la Carlota, Ste 600
  8     Laguna Hills, CA 92653
        Direct : 949 859 9200
  9     Fax : 949 954 8333
        sahelianlaw@me.com
10
        Attorney for Defendant
11      Farm-To-Table Eats, Inc.
12
13
                        UNITED STATES DISTRICT COURT
14                     CENTRAL DISTRICT OF CALIFORNIA
15
16      BRIAN WHITAKER,                         Case No. 2:20-cv-01899-AB-AS
17                 Plaintiff,                   JOINT REPORT REGARDING
                                                MEDIATION
18         v.
19      FARM-TO-TABLE EATS, INC., a
        California Corporation; and Does
20      1-10,
21                 Defendants.
22
23
24
            Through their respective attorneys of record, Plaintiff Brian Whitaker
25
      and Defendant Farm-To-Table Eats, Inc., jointly report that the within matter
26
      was mediated on January 12, 2021 before assigned panel mediator, Marc D
27
      Alexander. The case did not settle at the mediation.
28




                                            1

      Joint Report Regarding Mediation            Case No. 2:20-cv-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 46 Filed 01/19/21 Page 2 of 3 Page ID #:270




  1         At the mediation, Plaintiff was represented by Ariel Vento; and
  2   Defendant was represented by Ara Sahelian.
  3
  4         Mediation Efforts:
  5         Counsel of record, client representatives and parties with full authority
  6   to negotiate a settlement and execute an agreement resolving all of the issues
  7   in this matter participated in the mediation. The case did not settle at the
  8   mediation.
  9
10
11
      Dated: January 20, 2021         CENTER FOR DISABILITY ACCESS
12
13
14                                    By: /s/ Elliott Montgomery_
                                      Elliott Montgomery
15                                    Attorney for Plaintiff
16
17    Dated: January 20, 2021         SAHELIAN LAW OFFICES
18
19
                                      By: /s/ Ara Sahelian
20                                    Ara Sahelian
                                      Attorney for Defendant
21                                    Farm-To-Table Eats, Inc.
22
23
24
25
26
27
28




                                            2

      Joint Report Regarding Mediation             Case No. 2:20-cv-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 46 Filed 01/19/21 Page 3 of 3 Page ID #:271




  1                          SIGNATURE ATTESTATION
  2
  3   Pursuant to Civil L.R 5-4.3.4(a)(2)(i), I hereby attest that all other
  4   signatories listed, and on whose behalf the filing is submitted, concur in this
  5   document’s content and have authorized the filing of this document with the
  6   use of their electronic signature.
  7
  8
  9
      Dated: January 20, 2021              CENTER FOR DISABILITY ACCESS
10
11
12                                         By: /s/Elliott Montgomery
                                           Elliott Montgomery
13
                                           Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                3

      Joint Report Regarding Mediation                Case No. 2:20-cv-01899-AB-AS
